NO.
12-07-00432-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
GERRY G. JAMES,  §                      APPEAL FROM THE 159TH
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      ANGELINA
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            This appeal
is being dismissed for want of jurisdiction. 
Appellant was convicted of assault–family violence, and his punishment
was assessed at five years of imprisonment. 
Sentence was imposed on October 24, 2007. 
            Texas Rule
of Appellate Procedure 26.2 provides that an appeal is perfected when notice of
appeal is filed within thirty days after the day sentence is imposed or
suspended in open court unless a motion for new trial is timely filed.  Tex.
R. App. P. 26.2(a)(1).  Where a
timely motion for new trial has been filed, notice of appeal shall be filed
within ninety days after the sentence is imposed or suspended in open
court.  Tex.
R. App. P. 26.2(a)(2).  Appellant
did not file a motion for new trial. 
Therefore, his notice of appeal was due to have been filed on or before
November 23, 2007.  However, his notice
of appeal was not filed until November 29, 2007.
            On December
5, 2007, this court notified Appellant that his notice of appeal was untimely
and that there was no timely motion for an extension of time to file the notice
as permitted by Texas Rule of Appellate Procedure 26.3.  Appellant was further notified that the
appeal would be dismissed unless the information received in the appeal was
amended on or before December 17, 2007 to show this court’s jurisdiction.
            In response
to this court’s notice,  Appellant’s
counsel furnished documentation showing that on November 13, 2007, Appellant
mailed two pro se notices of appeal in separate envelopes.  One was addressed to “Angelina County Court,
P.O. Box 908, Lufkin, Texas 75902.”  The
other was addressed to Angelina County Courthouse, 606 E. Lufkin Ave., Lufkin,
Texas 75901.”  Both were file marked by
the district clerk on November 29, 2007, sixteen days after they were mailed
and six days after the filing deadline.
            A document
received within ten days after the filing deadline is considered timely filed
if (1) it was sent to the proper clerk by United States Postal Service first
class, express, registered, or certified mail, (2) placed in an envelope or
wrapper properly addressed and stamped, and (3) deposited in the mail on or
before the last day for filing.  Tex. R. App. P. 9.2(b)(1).  Although the district clerk received the
notices within ten days after the filing deadline, neither of the notices
Appellant sent were addressed to the district clerk.  Because Appellant did not send his notices of
appeal to the proper clerk, the notices cannot be considered timely filed.  Tex.
R. App. P. 9.2(b)(1)(A). 
            Because Appellant
did not file a timely motion to extend the time for filing his notice of
appeal, Tex. R. App. P. 26.3, and
because this court has no authority to allow the late filing of a notice of
appeal except as provided by Rule 26.3, the appeal must be dismissed.  See Olivo v. State, 918 S.W.2d
519, 522 (Tex. Crim. App. 1996); Douglas v. State, 987 S.W.2d
605, 605 & n.4 (Tex. App.–Houston [1st Dist.] 1999, no pet.).  Accordingly, the appeal is dismissed
for want of jurisdiction.  
Opinion delivered December 12,
2007.
Panel consisted of Worthen,
C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
(DO NOT PUBLISH)